Citation Nr: 9913151	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

(The following issues are addressed in a separate decision: 
entitlement to service connection for a seizure disorder due 
to herbicide exposure; whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a neck disorder; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an eye disorder; and entitlement to 
an evaluation in excess of 10 percent prior to January 9, 
1998, and in excess of 30 percent as of January 9, 1998, for 
conversion disorder manifested by shaking of the head.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied reopening the 
veteran's claim of entitlement to service connection for a 
back disorder.  

In November 1996, the Board affirmed the RO's decision.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In November 1998, the Court 
issued an ORDER vacating the Board's decision and remanding 
the back claim to the Board for application of 38 C.F.R. 
§ 3.156(a) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


REMAND

The veteran essentially contends that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a back disorder.  The record reflects 
that additional development by the RO is needed before the 
Board can continue with appellate review of the veteran's 
claim.

During the pendency of the veteran's appeal to the Court, 
while his claims file was being held at the RO, the veteran 
submitted additional evidence in support of his back claim.  
Following the submission of some of the evidence, 
specifically, 1997 statements of the veteran, the RO issued a 
Statement of the Case (SOC).  However, the veteran later 
submitted VA outpatient treatment records, copies of textbook 
definitions and physical therapy notes, none of which appears 
to have been considered by the RO.  In this regard this 
evidence has not been addressed by a Supplemental Statement 
of the Case (SSOC) before transferring the claims file to the 
Board for appellate review.  As statutory and regulatory 
provisions mandate that such action be taken, a REMAND is 
necessary.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 19.31 (1998).  

The Board notes that, in April 1999, the veteran submitted 
additional evidence with a waiver of RO consideration.  
However, this waiver is not effective as to the material 
noted above.  Inasmuch as it is necessary to remand this 
claim for review of the evidence noted above, the RO's 
decision on remand should be based on all of the evidence of 
record, including that which was submitted in April 1999.  
The RO's decision also should be based on 38 C.F.R. 
§ 3.156(a) and Hodge, 155 F.3d at 1356, as ordered by the 
Court, as well as the Courts guidance set forth in the cases 
Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. West, 
12 Vet. App. 203 (1999).

In light of the foregoing, this claim is REMANDED for the 
following action:

The RO should readjudicate the issue on 
appeal based on all of the evidence of 
record and determine whether new and 
material evidence has been submitted to 
reopen the previously denied claim for 
service connection for a back disorder.  
If new and material evidence has been 
submitted to reopen the claim, the RO 
should then determine whether the veteran 
has submitted a well-grounded claim for 
service connection, and if so, whether 
the claim can be allowed on the merits.  
If any determination is adverse to the 
veteran, the RO should provide the 
veteran and his representative an SSOC, 
and afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further adjudication.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant unless he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


